Citation Nr: 1527802	
Decision Date: 06/29/15    Archive Date: 07/09/15

DOCKET NO.  10-07 353	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to a total rating based upon individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The Veteran served on active duty from July 1964 to July 1967.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Buffalo, New York, Department of Veterans Affairs (VA) Regional Office (RO), which denied entitlement to a TDIU.  In October 2012, the Board denied the claim.  

The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In April 2013, the Court granted a Joint Motion for Remand filed by the parties, and remanded the case to the Board for further action, consistent with the Joint Motion.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.


REMAND

The Board denied the Veteran's claim for TDIU in October 2012.  That decision was made prior to obtaining and reviewing the Veteran's most recent VA treatment records, including records from the Rochester Vet Center, despite evidence that the Veteran's condition had worsened in recent years.  The evidence of record showed that the Board made its decision in October 2012.  However, VA treatment records from the Rochester VA outpatient treatment clinic were not reviewed since May 2010.  The most recent records from the Rochester Vet Center were dated from June 2008.  According to an April 2010 note from his VA psychiatrist, associated with the claim, he was still being seen at the Vet Center at that time.  Additionally, there was a June 2010 note in the record that the Veteran was thrown out of his anger class and he had not returned.  This suggests that the Veteran's psychiatric condition had continued to worsen.  However, there was no documentation of events surrounding the expulsion from the anger management class or any ongoing records since May 2010.  

Moreover, the Veteran has reiterated on several occasions, that he has had an increase in his medications for his service-connected disabilities, specifically his psychiatric medications.  There was no discussion or consideration made as to whether, and if so, how, the side effects of the medications prescribed for his service-connected disabilities affect his employability for purposes of 38 C.F.R. § 4.16.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file any new medical evidence, from VA or otherwise, that may have come into existence since the time the claims file was last updated by the AOJ, to include all VA outpatient treatment records since May 2010 and all VA Vet Center records since June 2008.   
 
2.  Following completion of the above, the AOJ should obtain an appropriate VA examination or examinations with opinion.  The examiner(s) should be requested to review all pertinent records associated with the claims file, to include the records referred to in paragraph 1, above, and to comment on the functional effects of the Veteran's service-connected disabilities (PTSD, diabetes mellitus, irritable bowel syndrome, and erectile dysfunction) relative to his ability to secure or maintain substantially gainful employment.  

A clear rationale for all opinions/conclusions is required and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, must be made available to the examiner(s) for review. 

 The examiner's discussion of the functional effects of the Veteran's service-connected disabilities should include obstacles and challenges the Veteran might face, and his capability for performing sedentary employment in light of his past employment experience.  The examiner must also discuss his outpatient treatment records, his Vet Center records, and the side effects (to include fatigue or drowsiness) his medications prescribed for his service-connected disabilities have relative to his employability.  
 
3.  Then, readjudicate the issue on appeal, to include consideration of referral for an extra-schedular total rating.  If the benefit sought on appeal is not granted, the Veteran and his representative should be provided with an appropriate Supplemental Statement of the Case, to include the appropriate laws and regulations, and should be given an opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate review, if otherwise in order.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

